Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 1 of 20 Page ID #:27




                         EXHIBIT 1
  TO DEFENDANT SWIFT TRANSPORTATION
     CO. OF ARIZONA, LLC’S NOTICE OF
           REMOVAL OF ACTION
             (CLASS ACTION FAIRNESS ACT)




                                                                  EXHIBIT 1
                                                                  PAGE 027
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 2 of 20 Page ID #:28




                                                                  EXHIBIT 1
                                                                  PAGE 028
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 3 of 20 Page ID #:29




                                                                  EXHIBIT 1
                                                                  PAGE 029
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 4 of 20 Page ID #:30




                                                                  EXHIBIT 1
                                                                  PAGE 030
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 5 of 20 Page ID #:31




                                                                  EXHIBIT 1
                                                                  PAGE 031
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 6 of 20 Page ID #:32




                                                                  EXHIBIT 1
                                                                  PAGE 032
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 7 of 20 Page ID #:33




                                                                  EXHIBIT 1
                                                                  PAGE 033
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 8 of 20 Page ID #:34




                                                                  EXHIBIT 1
                                                                  PAGE 034
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 9 of 20 Page ID #:35




                                                                  EXHIBIT 1
                                                                  PAGE 035
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 10 of 20 Page ID #:36




                                                                  EXHIBIT 1
                                                                  PAGE 036
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 11 of 20 Page ID #:37




                                                                  EXHIBIT 1
                                                                  PAGE 037
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 12 of 20 Page ID #:38




                                                                  EXHIBIT 1
                                                                  PAGE 038
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 13 of 20 Page ID #:39




                                                                  EXHIBIT 1
                                                                  PAGE 039
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 14 of 20 Page ID #:40




                                                                  EXHIBIT 1
                                                                  PAGE 040
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 15 of 20 Page ID #:41




                                                                  EXHIBIT 1
                                                                  PAGE 041
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 16 of 20 Page ID #:42




                                                                  EXHIBIT 1
                                                                  PAGE 042
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 17 of 20 Page ID #:43




                                                                  EXHIBIT 1
                                                                  PAGE 043
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 18 of 20 Page ID #:44




                                                                   EXHIBIT 1
                                                                   PAGE 044
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 19 of 20 Page ID #:45




                                                                  EXHIBIT 1
                                                                  PAGE 045
Case 5:19-cv-00171-PA-SHK Document 1-1 Filed 01/28/19 Page 20 of 20 Page ID #:46




                                                                  EXHIBIT 1
                                                                  PAGE 046
